      Case 7:19-cv-00407 Document 61 Filed on 05/07/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

UNITED STATES OF AMERICA,                             §
                                                      §
     Plaintiff,                                       §
                                                      §
v.                                                    §       CASE NO. 7:19-CV-407
                                                      §
23.311 ACRES OF LAND, more or less,                   §
situated in HIDALGO COUNTY, STATE                     §
OF TEXAS; and FRANK SCHUSTER FARMS                    §
INC., et al.,                                         §
                                                      §
     Defendants.                                      §

                                      JOINT STIPULATION

       Plaintiff the United States of America (“United States”) and Defendant Frank Schuster

Farms, Inc. (“Defendant”) recognize and agree that the flood levee on the property that is the

subject of this condemnation proceeding has been altered and is in need of repair and restoration,

that reasonable safeguards of the construction site consistent with industry standards shall be

used on the subject property, and safe and reasonable access shall be provided to Defendant’s

land on both sides of the flood levee.

       The United States and Defendant now make this Joint Stipulation as follows:

                  (a.)   The United States shall take measures to begin the process of restoring the

       structural and functional integrity of the flood levee on the property that is the subject of

       this condemnation proceeding which shall include but is not limited to backfilling of soil

       behind newly constructed concrete levee wall, constructing of concrete levee wall to the

       height of the existing levee where earthen levee has been removed, and re-contouring of

       soils on the levee to allow for natural drainage and surface water flow;
     Case 7:19-cv-00407 Document 61 Filed on 05/07/21 in TXSD Page 2 of 3




               (b.)   The contractors contracted by the United States shall take reasonable

       measures consistent with industry standards to safeguard the construction site on the

       property that is the subject of this condemnation proceeding;

               (c.)   The United States shall make provision for pedestrian, passenger vehicle,

       and farm equipment access across the property that is the subject of this condemnation

       proceeding to Defendant’s property on both sides of the flood levee in the areas

       previously agreed to by the parties;

               (d.)   The United States shall request its contractor(s) begin work on the

       property that is the subject of this condemnation proceeding as soon as practicable and

       shall begin work on the above-described measures in no less than twenty-eight (28) days

       from the date of this stipulation and thereafter shall actively pursue the aforementioned

       measures to completion without interruption or delay except in the event of Force

       Majeure; and

               (e.)   No later than sixty (60) days after the date of this order, and every sixty

       (60) days thereafter, the United States shall file written status reports to the Court

       regarding tasks completed in the previous sixty (60) days and the status of any

       outstanding tasks that remain to be completed.

       This joint stipulation and motion shall inure to the benefit of the heirs, executors,

administrators, devisees, successors, assigns, agents, and representatives of Defendant.




                                               -2-
     Case 7:19-cv-00407 Document 61 Filed on 05/07/21 in TXSD Page 3 of 3




AGREED:

JENNIFER B. LOWERY                            BARRON, ADLER,
Acting United States Attorney                 CLOUGH & ODDO, L.L.P.
Southern District of Texas                    808 Nueces Street
                                              Austin, Texas 78701
By:    /s/ Hilda M. Garcia Concepcion         Phone: (512) 478-4995
HILDA M. GARCIA CONCEPCION                    Fax: (512) 478-6022
Assistant United States Attorney
Southern District of Texas No.3399716         By:   /s/ Nicholas P. Laurent
Puerto Rico Bar No. 15494                           Roy R. Brandys
1701 W. Bus. Highway 83, Suite 600                  Attorney-in-Charge
McAllen, TX 78501                                   Texas Bar Number 02883550
Telephone: (956) 618-8004                           Southern District of Texas No. 31963
Facsimile: (956) 618-8016                           brandys@barronadler.com
E-mail: Hilda.Garcia.Concepcion@usdoj.gov           Nicholas P. Laurent
                                                    Texas Bar Number 24065591
JOHN A. SMITH, III                                  Southern District of Texas No.
Assistant United States Attorney                    1090833
Attorney-in-Charge                                  laurent@barronadler.com
Southern District of Texas No. 8638
Texas Bar No. 18627450
One Shoreline Plaza                           ATTORNEYS FOR DEFENDANTS,
800 North Shoreline Blvd., Suite 500          FRANK SCHUSTER FARMS, INC. AND
Corpus Christi, Texas 78401                   EL SABINO FAMILY FARMS, LLC
Telephone: (361) 888-3111
Facsimile: (361) 888-3234
E-mail: john.a.smith@usdoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA




                                            -3-
